EXHIBIT 10(xxi)





THE CLOROX COMPANY

1996 STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT



SUMMARY OF RESTRICTED STOCK UNIT AWARD                        
The Clorox Company (the "Company") grants to the Grantee named below, in
accordance with the terms of The Clorox Company 1996 Stock Incentive Plan (the
"Plan") and this Agreement, the number of Restricted Stock Units (the "Units")
on the terms set forth below:





GRANTEE:

Gerald E. Johnston

TOTAL NUMBER OF

  UNITS AWARDED:



75,000

DATE OF AWARD:

  July 15, 2003

SERIES NUMBER:

2003 12

VESTING:

On July 15, 2007






TERMS OF AGREEMENT



1. Payable only in stock.   Units will be settled only in the Company's Common
Stock (the "Stock") on a one share for one Unit basis, rounded up or down to the
nearest whole share, and not in cash.  At the time of settlement, Grantee will
recognize taxable income equal to the market value of the shares of Stock
received.   Grantee may meet any withholding tax obligations by using a Stock
Withholding Arrangement.  No Stock will be issued to the Grantee or other person
pursuant to the settlement of the Units until the Grantee or other person has
made arrangements acceptable to the Administrator for the satisfaction of
foreign, federal, state, and local income and employment tax withholding
obligations.

2. Corporate Transactions/Changes of Control/Subsidiary Dispositions.  The Units
shall be subject to the provisions of Section 10 of the Plan relating to their
vesting or termination in the event of a Corporate Transaction, Change of
Control or Subsidiary Disposition.

3.Vesting. The Units shall vest on the Vesting date set forth in the Summary of
Restricted Stock Unit Award above. Except as provided in Section 5 below, all
Units shall be forfeited if Grantee’s Continuous Service terminates prior to the
Vesting date.

4. Dividends.  Cash payments per Unit equal to per share dividends on the Stock
will be accrued to Grantee on dividend payment dates until the latest to occur
of the following:  (i) the vesting of the Units, either in full or pro-rated
pursuant to Section 5, (ii) the settlement of the Units, or (iii) the forfeiture
of unvested Units prior to July 15, 2007. Payments accrued shall be converted to
Units as of the dividend payment date at the Fair Market Value of the Stock on
that date and shall be subject to Vesting under Section 3 above and deferred
settlement under Section 6 and 7 below.

5. Death, Disability, or Termination Under Certain Circumstances:.  In the event
of (a) an involuntary termination of Grantee’s Continuous Service after July 15,
2004, other than for “cause” as that term is defined in Section 4 (c) of the
Employment Agreement between the Company and Grantee dated July 1, 1996, as
amended, or (b) Grantee's death or Disability before the Units vest on July 15,
2007, the Units shall immediately vest.

6. Deferred Settlement.  Settlement of Units shall be deferred until January
15th of the calendar year following termination of Grantee’s Continuous Service.
After vesting, Grantee shall continue to receive payments in lieu of dividends
on Stock on Units until the settlement date. Such payments shall be accrued and
converted to Units pursuant to Section 4 above and settlement of such Units
shall be deferred pursuant to this Section.  If a transaction occurs that
subjects Grantee's Units to Section 2 prior to the settlement date, the deferral
of settlement shall terminate and Grantee's Units will be settled as of the date
of that transaction. The Company may terminate deferral hereunder if a change in
law requires such termination or if a change in law, in the opinion of the
Company’s counsel, makes continued deferral disadvantageous to the Company.

7. The Company's Right to Defer Settlement.   No settlement of vested Units upon
termination of Grantee's Continuous Service shall be permitted prior to the
ninetieth day of the Company's fiscal year following the date of Grantee's
termination of Continuous Service to the extent that the Company determines that
an earlier settlement would result in the payment of compensation which would
not be deductible by the Company under Section 162(m) of the Internal Revenue
Code of 1986, as amended.  If settlement of Units is deferred by reason of this
Section, any reduction in the Fair Market Value of the Stock from the day the
Units would otherwise have been settled to the day the Units are actually
settled, will be paid to Grantee in the form of additional shares of the Stock
based on the Fair Market Value of the Stock on the day of the actual settlement.

8. Accelerated Settlement of Units in Case of an Unforeseeable Emergency.   The
Administrator may, upon written application, agree to an accelerated settlement
of some or all of Grantee's vested Units upon the showing of severe financial
hardship to Grantee resulting from (a) the sudden and unexpected illness or
accident of Grantee's dependent; (b) loss of Grantee's property due to casualty;
or (c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond Grantee's control.  Acceleration will not be granted if
the hardship may be relieved (i) through reimbursement or compensation by
insurance or otherwise; or (ii) by liquidation of Grantee's assets, to the
extent such liquidation will not itself cause severe financial hardship.

9. Adjustment of Units.  In the event of any change in the outstanding shares of
the Stock, by reason of a stock dividend or split, recapitalization, merger,
consolidation, combination, exchange of shares, or other similar corporate
change, the number of Units shall be adjusted appropriately by the
Administrator, whose determination shall be conclusive.

10. No Funding.  A Unit constitutes a mere promise by the Company to make
settlements or payments in the future in accordance with the terms of this
Agreement and the Plan.  Grantees and beneficiaries have the status of general
unsecured creditors of the Company.  Any cash payments will be paid from the
general assets of the Company and nothing in this Agreement or the Plan will be
construed to give any Grantee or any other person rights to any specific assets
of the Company.  In all events, it is the intention of the Company and all
Grantees that the Units be treated as unfunded for tax purposes and for purposes
of Title I of the Employee Retirement Income Security Act.

11. Non-Transferability of Units.  Unless otherwise determined by the
Administrator, the Units may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution.

12. Entire Agreement.  The Plan is incorporated herein by reference.  The Plan
and this Agreement constitute the entire Agreement of the parties with respect
to this Performance Unit Award and may not be modified adversely to the
Grantee's interest except by means of a writing signed by the Company and the
Grantee.

13. Headings.  The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

14. Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or by the Company forthwith to the
Administrator, which shall review such dispute at its next regular meeting.  The
resolution of such dispute by the Administrator shall be final and binding on
all persons.

15. Governing Law.  This Agreement is governed by California law.

16. Definition of Terms.Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Agreement.

                                                                    THE CLOROX
COMPANY

                                     



Dated: _____________________________, 2003. By:
____________________________________



Its: Chairman of the Compensation Committee of the Board of
Directors                                  


GRANTEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE UNITS PURSUANT TO THIS
AGREEMENT IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY
(NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING UNITS
HEREUNDER) AND BY ACHIEVEMENT OF THE PERFORMANCE CRITERIA.  GRANTEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN SHALL
CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE
COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH GRANTEE'S RIGHT OR THE COMPANY'S
RIGHT TO TERMINATE GRANTEE'S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE.



Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Agreement.  Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement. 
Grantee further agrees to notify the Company upon any change in the residence
address indicated below.



Dated: ____________________________  Signed: _________________________________

                                                                                                               
Grantee





                                                                                                               
Residence Address:

                                                                                                               
__________________________________



                                                                                                               
__________________________________